Title: To George Washington from Ezra Newhall, 7 May 1782
From: Newhall, Ezra
To: Washington, George


                        
                            sir
                            West Point May 7th 1782
                        
                        Lieut. Daniel Simonds of the 5th Massachusetts Regiment, who will do himself the Honor of presenting this to
                            your Excellency, has made application to me to use my influence to obtain a Dismission for him from the service. The
                            situation of his Domestic affairs, and a Decline of health are the reasons he offers, and in my opinion are very obvious, if
                            your Excellency thinks these sufficient, beg that Lieut. simonds’s request may be granted. I have the Honor to be sir Your
                            very Hble servt
                        
                            Ezra Newhall Lt Col.
                        
                    